DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 23 September 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 24-27, 30, 32-37, 40, 42, 43
Claims cancelled: 1-23, 28, 29, 31, 38, 39, 41
Claims added: 44-47
Claims currently pending: 24-27, 30, 32-37, 40, 42-47
Response to Arguments
Applicant's amendments to the claims have overcome the previously presented grounds of rejection for Double Patenting. The claims are distinct from the claims in Patents US 10,949,878 and US 9,990,653.
Similarly, Applicant's amendments have overcome much of the grounds of rejection under 35 U.S.C. § 101 as the claims now receive digitized audio information that is interpreted as a request for a first content item and an additional audio content item, to which the first content item is presented on an access device along with the second content item, and wherein the additional audio content item is selected based upon a desired duration for the additional audio content item which is determined from consumption data of the user and a plurality of potential additional content items, which is determined by the one or more processors by monitoring a user's interaction with content to determine the user's "historical engagement time". Examiner notes that claims 24, 30, 33, 34, 40, and 43 are still rejected under 35 U.S.C. § 101 as discussed herein.
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims.

Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24, 30, 33, 34, 40, and 43 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claim 34 and its dependents are directed towards a method. Claim 24 and its dependents are directed towards a system. Claims 44-47 are directed towards a system. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 24 and 34 include the abstract idea of presenting alongside a first content item a second content item based on a duration as determined from the first content item. Using Claim 34 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as: identify a request for an additional content item for audio output, determine based on the first content item a duration for the additional content item, selecting a second content item based on the duration, transmitting the first content item and providing the second content item to the access device for output. This abstract idea is grouped within at least Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as "one or more processors", "audio output on an access device", "transmitting…the first Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with a generically-cited computer that interacts with an access device with audio output capability. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "one or more processors", "audio output on an access device", "transmitting…the first content item to the access device for output", and "providing…the second content item for output by the access device" to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of presenting alongside a first content item a second content item based on a duration as determined from the first content item. As discussed above, taking the claim elements separately, the additional elements perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
	Additional Independent Claims: The analysis of claim 34 is applicable to the additional independent claims 24 as these additional claims comprise an alternate embodiment that implements the same steps of the method of the claim analyzed above. 
	Dependent claims: The dependent claims 30, 33, 40, and 43 give slightly more detail into the abstract idea itself in that these claims suggest that the second or additional content item is related, via a content type category in 33 and 43, to the first content item. These dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly 
	Examine notes that claims 25, 35 and 44 are not rejected under 35 U.S.C. § 101 as, in combination with the content of the independent claims from which they come, these claims contain at least a digitizing audio codec used to receive a request from a user and, additionally, utilize the one or more processors to monitor a user's interaction with content to determine the user's "historical engagement time". These steps combine to render the claim into a practical application.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-27, 30, 32-37, 40, 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (Pub. #: US 2012/0158502 A1) in view of Flynn (Pub. #: US 2015/0341752 A1) in view of Xing Yi (Pub. #: US 2015/0058114 A1).
Claims 24, 34, and 44:


identify a request for an additional content item from a plurality of additional content items for presentation with the first content item 
(Chung: "[0019] A computer system for managing and selecting advertisements includes client devices communicatively connected to a search engine and advertisement engine. The client devices generate search terms provided by users of the client devices and transmit the search terms to the search engine. The search engine receives the user search terms and communicates with an advertisement engine to select advertisements based on user engagement data associated with the user.")
via audio output on the access device; 
(Chung: the additional content may be "audio advertisements" as taught in "[0031] The advertisement database 160 stores advertisements. The advertisement database 160 also stores the keywords, targeting information, and bids associated with each advertisement. In some embodiments, the advertisements are banner advertisements, display advertisements, text, images, contextual advertisements, search advertisements, audio advertisements, or mobile advertisements that describe a good, service, or thing that an advertiser wishes to promote to users…")
determine, based on consumption data associated with the user 
(Chung: 0023, 0033, "[0028] In other embodiments, the advertisers 140 may optin to parameter targeting provided by the advertisement engine 120. The parameter targeting allows the advertisers 140 to vary a maximum bid for keywords received by the advertisement engine 120. In one embodiment, advertisers 140 may select the desired length of time a user engages 
transmit the first content item to the access device for output; and provide the second content item for output by the access device.
(Chung: "[0053] The advertisement engine also prioritizes the one or more selected advertisements that match the content currently rendered by the client device. The one or more prioritized advertisements are transmitted to the client device for rendering.")
Chung does not appear to specify "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the request for content and presentation system of Chung with the ability to receive content requests with digitized audio information as taught by Flynn. Motivation to combine the two references comes from the desire to provide the user with a "quick, efficient and safe means" of interacting with a mobile device (Flynn: 0082).  
As for "

Claims 25, and 35:
identify, based on the consumption data, a historical engagement time for the user;
compare the historical engagement time for the user to one or more target engagement times associated with the plurality of additional content items;
and select the second content item based at least in part on the historical engagement time for the user being near a target engagement time associated with the second content item.
(Chung: the plurality of content items corresponds to the "length of time the user spent on content in the current category" as the category constitutes a plurality of content items" as taught in 0028, 0029, 0050-0052)
Claims 26, 36, and 45:
select the second content item based at least in part on the target engagement time associated with the second content item being less than the historical engagement time for the user.
(Chung: 0028, 0029, 0050-0052)
Claims 27, 37, and 46:
wherein the target engagement time with the second content item corresponds to a key messaging point of the second content item.
(Chung: 0050-0052, Examiner notes that the specification in the instant application makes clear, in 0017, that the "key messaging point" is determined by an advertiser and is input into the system by the advertiser as the "target engagement time". The advertisement system of Chung includes a target engagement time for advertisements input into the system by advertisers.)
Claims 30, and 40:

(Chung: Uses keywords that relate to the content to select advertisements in at least 0027 and 0035)
Claims 32, 42, and 47:
the one or more processors to identify the historical engagement time for the user based on a content type category associated with the first content item
(Chung: the plurality of content items corresponds to the "length of time the user spent on content in the current category" as the category constitutes a plurality of content items" as taught in 0028, 0029, 0050-0052)
Claims 33, and 43:
wherein the consumption data comprises a content type category associated with the first content item, the system comprising: the one or more processors to select the second content item based on the content type category.
(Chung: the plurality of content items corresponds to the "length of time the user spent on content in the current category" as the category constitutes a plurality of content items" as taught in 0028, 0029, 0050-0052 and uses keywords that relate to the content to select advertisements in at least 0027 and 0035) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688